de GRAFFENRIED, J.
— This case involves the constitutionality of section 7 of what is known as the “Motor Vehicle Law” and which is as follows: “The following license tax or registration fee shall he charged on motor vehicles used for private use: Seven and one-half dollars upon each motor vehicle having a rating of less than twenty horse power; $12.50 upon each motor vehicle having a rating of twenty horse power and less than thirty horse power; $17.50 for more than thirty and less than forty horse power; $20.00 upon each motor vehicle having a rating of forty horse pow-ed, or more; and such fee shall he based on the insurable horse power of the car. Twelve dollars and a half on each electric motor vehicle, and fifteen dollars on each motor vehicle propelled by steam. Three dollars on each motorcycle. The following license tax or registration fee shall be charged on motor vehicles used for hire: Upon each motor vehicle used for public hire in transporting passengers or freight $25.00. Each manufacturer or dealer in motor vehicles shall pay a license tax of $100.00. Each person, firm or corporation conducting a garage, or garages, shall pay a license tax of one hundred dollars, for each garage. Said several sums of money charged as a license tax herein shall be paid to the Secretary of State and forty per centum of the gross revenue derived from any incorporated city or town shall revert to the treasurer of the city or town in which the owner or licensee resides, and forty per cent, of the gross revenue derived from any county outside of any incorporated city or town shall likewise revert to the treasurer of said county. The registration fee or license tax shall be in lieu of all other privilege li*94censes which the state, or any county or municipality thereof might impose, hut nothing in this section shall be construed to prevent the collection of any ad valorem tax.” — Laws 1911, p. 636.
It is contended that said section violates section 221 of the Constitution and is therefore void. Section 221 of the Constitution is as follows: “The Legislature shall not enact any law which will permit any person, firm, corporation, or association to pay a privilege, license, or other tax to the state of Alabama, and relieve him or it from the payment of all other privilege and license taxes in the state.”
It is contended that said section of the “Motor Vehicle Law” is void because it permits the appellant, Bozeman, to pay a license tax to the state of Alabama for the privilege of running his “motor vehicle“ and prohibits cities, towns, and counties in the state from requiring a license tax from him for the privilege of running his “motor vehicle” in such cities, towns, or counties. In other words, says the appellant, the above section 7 of the “Motor Vehicle Law” permits persons, firms, corporations, and associations to pay a privilege or license tax to the state of Alabama and relieves them from the payment of any other privilege and license taxes in the state. It is therefore, according to the appellant’s contention, violative of the above-quoted section 221 of the Constitution.
1. It is one of the cardinal rules governing the construction of statutes that, when the question as to whether a particular statute is or is not constitutional is reasonably in doubt, then the doubt should be resolved in favor of the constitutionality of the act. — Lovejoy v. City of Montgomery, 9 Ala. App. 466, 61 South. 597, present term; State ex rel. City of Mobile v. Board, etc., Commissioners, 180 Ala. 489, 61 South. 368.
*95The reason for the above rule is that the Legislature which passed the act is presumed to have sat in judgment, while the act was before it, upon the question as to whether the Legislature possessed the constitutional power to make such a law. That -body; having passed the act, the law presumes that the judgment of the Legislature was that the act was constitutional. This judgment of the Legislature, while not' conclusive upon the courts, is entitled to, and under the above rule must receive, great weight at the hands of the courts. It is a solemn thing for a court to strike down a statute, and when it does so its reason therefor should be clear and strong and should lead to the irresistible conclusion that the act is invalid. The people of Alabama, when they adopted the present Constitution, gave forcible evidence of their recognition of and -their acquiescence in this legal truism. Local legisfation had, before the adoption of the present Constitution, been a menace to the security of healthful general laws; and, to emphasize their distaste to legislation of that character, the people expressly declared in section 105 of the Constitution tjiat “no special, private or local law, except a law fixing the time of holding courts, shall be enacted in any case which is provided for by general law, or when the relief sought can be given by any court of this state; and the courts, and not the Legislature, shall judge as to whether the matter of said law is provided for by a general law, and as to whether the relief sought can be given by any court,” etc. The italics in the quoted section 105 of the Constitution were placed there by the writer for the purpose of showing how emphatically the people, when they adopted the present Constitution, recognized the rule of construction to which we have above referred.
*962. The purpose of the people when they adopted the above-quoted section 221 of the Constitution is, when read in the light of the legislative history of the state, plain and unmistakable. The Legislature had not been unaccustomed to pass acts which required of those who desired to carry on a particular character of business in the state for which a license tax might be lawfully required to pay a license tax for the state only and in which the state only participated. Cities and towns were thus frequently left without power to derive any revenue in the shape of license taxes from those to whom they were constantly furnishing municipal protection. It was this inequality which said section 221 of the Constitution was intended to prevent, and it seems that the act under consideration in no way defeats or comes in conflict with the purposes of said section. The act, it is true, levies only one privilege tax, but it equitably divides the tax so levied between the state and its towns, cities, and counties and thus carries into effect the true purpose of said section 221. If the tax was so distributed among the cities, towns, and counties as to clearly indicate the legislative purpose to defeat the will of the people as expressed by them in said section, then an entirely different question would be before us. Courts have with persistent frequency called attention to the fact that Constitutions are adopted for practical purposes and are entitled to reasonable and practical interpretations ; and, when a statute meets the provisions of a Constitution which is thus interpreted, its constitutionality should always be upheld. — Lovejoy v. City of Montgomery, supra.
We are not inclined to adopt the view that the act in question appears, on account of the manner in which the license fund is distributed, to be in conflict with the above constitutional provision. On the contrary, as *97already stated, it shows, on its face, an equitable distribution of the license tax between the state and its various political subdivisions, and carries, therefore, on its face a legislative effort to meet the requirements of said constitutional provision.
There is on file in this case, which will be published as a dissenting opinion, an opinion prepared by Mr. Justice Mayfield. If the Legislature in this act had, to quote the language of Mr. Justice Mayfield, given the “lion’s share or the house’s share” to the state or to its towns and cities and counties, then the act might be subject to criticism and its constitutionality might be called into serious consideration;, but the apportionment of the license tax imposed by the act is equitable and just and for that reason the act is not subject to this criticism. In this connection it may be of service to call specific attention to section 2086 of the Code of 1907. There the Legislature fixed the privilege tax to be paid to the state at $1,000, and in the same identical act fixed the exact amount which might be levied upon express companies, by cities and towns, for the privilege of doing business in such cities and towns. The amount of the tax Avhich each city, and town might levy for the seated purpose was fixed with as much definitenes as if. each city and toion in the state had been named in the act and the amount which each town could so levy had been definitely fixed at a named sum in the act. The act was, however, held by this court to be a valid exercise of legislative power. — City of Birmingham v. Southern Express Co., 161 Ala. 529, 51 South. 159.
The reasoning of this court in the opinion which was handed.down in the above case (and the opinion was unanimously concurred in by all of the then members •of this court), it seems to us completely answers all ar*98guments which, can be advanced against the constitutionality of the act now under consideration. The only material difference between the section of the Code which was held to be constitutional in City of Birmingham v. Southern Express Company, supra, and the act now under consideration is, in so far as the question under discussion is concerned, simply one of machinery. Both acts effect the same purpose, and, while there is less machinery provided for in the act now under consideration than was required by said section 2086 of the Code, the true legal effect, in so far as the question we now have in hand is concerned, of the act under consideration and said section 2086 of the Code is the same. In the above case the court said, “The Legislature has not seen fit to delegate the power to fix the amount of this license or privilege taxand it upheld the said section of the Code as violative of no provision of the Constitution. In the act under consideration “the Legislature has not seen fit -to delegate the power to fix the amount of this license tax,” and we can see no reason why this act is not also, upon the identical reasoning of this court in said case of City of Birmingham v. Southern Express Company, supra, a valid exercise of legislative authority. In the instant case the method of enforcing the municipal tax is more direct than is the method provided in said section 2086 of the Code, but we can see no reason why a legislature may not 'directly do anything which it may by cm indirection do.
The above case of City of Birmingham v. Southern Express Company, supra, was referred to by the Court of Appeals in its able and exhaustive opinion on file in this case, and it seems to us that the conclusions which the Court of Appeals reached in that opinion are not only well based but that in its opinion that court has given a clear and unanswerable exposition of the law of this case.
*993. We quote with approval the following from the language of the Court of Appeals in its opinion in this case: “When the language as used by the lawmakers is plain, it is the duty of the courts to obey; no discretion is left; and courts should not stray into bypaths or search for reasons outside of the plain letter of the law upon which to rely for the purpose of giving a different meaning or interpretation, for ‘when the language is plain it should be considered to mean exactly what it says.’ — Little v. Foster, 130 Ala. 163 [30 South. 477]. * * * When the meaning of a constitutional provision is plainly expressed by its words, there can be no occasion or excuse for a resort to extrinsic sources of information as to its import. As in such case the court would not be justified in according; to the provision any meaning other than that which its words express, it would be wholly inappropriate for the debates of the constitutional convention on the occasion of its adoption of the provision in question, or substitutes or amendments then proposed or rejected, to be looked to to find another meaning to impute to the language used.” — Robert H. Bozeman v. State of Alabama, 7 Ala. App. 151, 61 South. 604, present term, and authorities there cited.
Mr. Justice Mayfield, in his able dissenting opinion in this case, has referred to the debates of the constitutional convention, when the section now under consideration was before that body, but the debates of that convention upon the particular subject are, in fact, strong evidence of the wisdom of the above-quoted language of the Court of Appeals. During the debate on that subject, when section 221 was first offered to the convention, the chairman of the committee from which it emanated said: “I desire to say for the information of the convention with reference to this section that it *100is designed to meet a situation which exists in Alabama to-day. I will illustrate this by saying that the Southern Express Company has procured the passage by the Legislature of a law authorizing it to do business in this state upon the payment of a certain license to the state, and it has been held by the Supreme Court, in a case originating in the city of Anniston, that this license paid to the state Avas in lieu of all other licenses which could be charged to the express company for doing business in Alabama. As the gentleman in the convention knoAV, in the cities in this state, every person, firm, or corporation that is engaged in business in the city limits pays into the city treasury a certain privilege or license tax for doing business in that city. The railroads, the street railroads, the telegraph companies, the telephone companies, and all other corporations and individuals pay this license, but there is not a town or city in Alabama that has been able to collect a license from the Southern Express Company on account of this decision. I submit, gentlemen, that it is not right or proper to allow the Legislature to barter and traffic with corporations at the expense of the municipalities in this state; and, if it is right and proper that all corporations should pay this license, it is right that this particular corporation should pay it. This explains the section as introduced.”
The section was discussed at some length by members of the convention, and we herewith quote the conclusion of the discussion: “Mr. Weatherly: ‘Mr. President, I favor the idea of allowing a municipality to impose a license tax upon any corporation that does business within its limits. I think that it is right, and I think that power should be amply preserved to the municipalities of the state, but I desire to call the attention of the convention to a contingency AAdiich might *101arise in the future somewhat like the contingency or situation that has arisen with reference to the taxation of railroad corporations. Wherever a railroad or other like corporation does business through a continuous part of the territory of a state, running through one county after another, or one city after another, if the county or municipality is alive to its own independence and free action in the levying of taxes, it gives rise to inequalities and injustice; hence it has been found necessary in the state of Alabama, and in a great many other states, in fact, I believe in nearly all the states of the Union, if not all, in the matter of taxation of railroad, property to put the power of taxation in the hands of a state board.’ Mr. Graham (Montgomery) : ‘Isn’t it a fact that railroad companies in Alabama pay these taxes in every town and city through which they pass?’ Mr. Weatherly: ‘Certainly they do; I freely admit that; and I say the other corporations ought to do it, too. I am not making that point, but I am making the point that you ought not to withdraw it from the power of the state of Alabama, in case need should be, to take upon itself the right of levying all these taxes uniformly and distributing pro rata the license taxes to the municipalities. That is the proposition. I do not think that the state of Alabama should collect a municipal tax (a privilege tax) and put it in the treasury and deny it to the municipality, but the time may come when the state of Alabama may want to say to its people, “I take back to myself the power of levying these taxes.” “I will levy a privilege tax for the city of Montgomery of so much upon a certain corporation and for the city of Mobile of so much,” and then the state of Alabama .will distribute it to the cities equitably. This section prohibits the state of Alabama from doing anything of that sort.’ Mr. Boone: ‘I will *102ask you if the purpose of this section is not to prevent the state from talcing to itself all these licenses, and what you urge is not applicable to this section because the state could levy the tax and distribute it under this still to the cities and towns?’ Mr. Weatherly: 'I haven’t so read it. It says that “the General Assembly shall not enact laws which will permit a person, firm, corporation or association, of any character, to pay a privilege license or other tax to the state of Alabama, and relieve him or it from the payment of all other privilege and license taxes in the state.” As I read that, it prohibits the payment of any privilege, license or license taxes to the state, and thereby relieving them of paying it to the city or municipality.’ Mr. Boone: 'Isn’t the object of that section to prohibit them from takipg those licenses away from the city?’ Mr. Weatherly: 'Certainly, but I say that it goes further than that.’ Mr. Boone: 'Does it prevent the state levying a license tax and distributing it under an equalization scheme?’ Mr. Weatherly: 'I think it does. I think it would prevent the Legislature from passing a uniform law of that character. That is the very thing that section ¡prohibits, and it is too broad. I will vote for a section which will simply impose the duty upon these municipalities of paying privilege taxes and so regulating that it will be done equitably, but I am opposed to the section as it stands. It is too broad, because it prohibits the state, in case public policy should require ■that it should take into its hands the duty of regulating these things, from doing it, and we ought not to pass the section in the language in which it is framed.’ Mr. Beddow: '1 call for the previous question on the section.’ The main question was ordered.”
The plain purpose of said section 221 is thus shown by the remarks of the chairman which we have above *103quoted and which purpose was, we think, as we have (above stated it to be. The quoted portions of the debate between Messrs. Weatherly, Graham, and Boone shoAV that, when the section was before the convention an opponent of the section placed upon the measure the construction which appellant now seeks to' have placed ¡upon it, while a friend of the section placed the same construction upon it which the Court of Appeals, without regard to the debates, as under the rules of law it should have done, has placed upon it. In fact, a candid statement with reference to the debates leads us to say that they are at best confusing and give but little information which can be of any value whatever to a court in passing upon the question before, us.
It seems to us that in this case the Court of Appeals reached the proper conclusion and that, in all things, its opinion in this case correctly states the law.
The Avrite of certiorari is denied.
Dowdell, C. J., and Anderson, Sayre, and Somerville, JJ., concur. McClellan and Mayfield, JJ., dissent.